DETAILED ACTION
Status of Claims
Claims 1-6, 8-17, and 19-20 are currently amended.
Claims 7 and 18 have been canceled.
Claims 1-6, 8-17, and 19-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant argues that the claims when considered as a whole and in ordered combination are not directed to an abstract idea and amount to significantly more in that the claim solution is necessarily rooted in computer technology with the practical application of selective privacy/anonymity over a computer network. Applicant points to USPTO Example 2 as being analogous. Examiner respectfully disagrees. 
.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving supplier side real estate information and supplier side anonymity input information, storing transaction history data, determining a trust level based on user activity, altering a granularity of real estate information to be disclosed in accordance with a supplier-side disclosure level and trust level, deciding an evaluation value of real estate information altered, displaying the information and value, computing as the evaluation value, at least one form among: a degree of contribution to a contract price and  contract probability by each item of altered supplier side real estate input information, adjust privacy, change the information in real time by removing or adding from the display the input information/transforming a format/removing or adding information responsive to input.
The limitation of receiving the various information via a display screen instance and altering a granularity of real estate information to be disclosed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “input circuitry”, “display screen instance”, “memory”, “a processing unit”, “network”, “first and/or second display”, “an information presentation processing unit”, “contract probability processing unit and a contribution degree computation processing unit and a contract price processing unit”, and “disclosed information alteration processing unit” nothing in the claim element precludes the step form practically being performed in the mind. For example, but for the “input circuitry”, “processing unit”, “memory”, “network”, “first and/or second display”,  “an information presentation processing unit”, “contract probability processing unit and a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “input circuitry”, “an information presentation processing unit”, “contract probability processing unit and a contribution degree computation processing unit and a contract price processing unit”, “processing unit”, and “disclosed information alteration processing unit”. These additional elements in both steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of editing information and calculating a value) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The analysis above applies to all statutory categories of invention.  Although literally invoking a method and program, independent claims 14 and 15 remains only broadly and generally defined, with 
Dependent claims 2-6, 8-13, 16-17, and 19-22 do not add “significantly more” to the abstract idea.
Claims 2-5, 8-9, 11, 13, and 20-22 merely recite more complexities descriptive of the abstract idea in further definition of the evaluation value and the granularity of real estate information. Such complexities do not provide additional elements in addition to the abstract ideas themselves.
Claims 6, 10, 12, 16-17, and 19 further defines how information may be calculated, set and presented, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Allowable Subject Matter
Claims 1-6, 8-17, and 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684